lDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks and amendments filed 12/01/2021, are acknowledged. 

Response to Arguments
Applicants remarks with respect to claim rejections under 35 USC 112(a), have been fully considered, and are persuasive, therefore, claim rejections under 35 112(a) are withdrawn in view of the arguments.  
Applicant’s remarks with respect to claim rejections under 35 USC 112(b), have been fully considered, and are persuasive, therefore, claim rejections under 35 112(b) are withdrawn in view of the arguments.   
Applicant’s remarks with respect to claim rejections under 35 USC 103, have been fully considered, however, are not persuasive. 
Applicant argues on p. 7, that Labyed as modified by Sadeghi-Naini does not teach displaying a quality indicator for the measuring and relationship of one or more of the values of the population in independent claim 1. More specifically, applicant argues that Sadeghi-Naini teaches the quantitative measurement of various parameters and not a qualitative indicator of the relationship between a patient measurement and one or more values from a population. 

Sadeghi-Naini teaches (Para [0022], “First-order and second-order statistical measures are computed from these parametric maps, and are used to characterize the tissue or tissues in the region-of-interest. Using these systems and methods, tissue can be characterized in different levels of classification”; (Para [0046], “the second-order statistical measure computed in step 110 may include contrast, energy, homogeneity, or correlation. Alternatively, the second-order statistical measure could include other second-order statistics, including autocorrelation, dissimilarity, GLCM variance, entropy, cluster shade, cluster prominence, and maximum probability.”) Wherein the second-order statistical measures characterize tissue in different levels of classification including correlation, and therefore, inherently with as with any classification algorithm, requires a training set of values from a population for proper classification as also taught by Sadeghi-Naini. Thus, the imaged tissues are characterized in relation to a spectrum of values for a population, the spectrum of values being described in the above cited paragraphs. (Para [0055], “To characterize tissue using LDA, the linear discriminant can be trained for the tissue being analyzed. Examples of tissues that can be analyzed include, but are not limited to, tissues in the breast, liver, brain, prostate, kidney, bladder, gallbladder, spleen, cervix, blood vessels, muscle, and bone. This training can be performed in real-time or, preferably, can be performed off-line with the results stored in a feature set database that can be provided during processing.”) 
Applicant’s own specification discloses (Para [0043], “Any number of quality indicators may be provided for any given parameter. The user may select which quality metrics to display for which parameters; (Para [0044], “Various quality indicators may be used, such as an estimate of region of interest quality, an acquisition quality, and/or a measurement consistency quality… For a region of interest quality…. homogeneity of the tissue in the region of interest (e.g., lack of variance)”). 
homogeneity, correlation, autocorrelation, dissimilarity, gray-level co-occurrence matrix variability, entropy, cluster shade, cluster prominence, and maximum probability.”) Wherein the various statistical measures of the Sadeghi-Naini comprises a measure of homogeneity and as disclosed by applicants own specification is a measure of region of interest quality.
Sadeghi-Naini also teaches (Para [0047], “Homogeneity (“HOM”) measures the incidence of pixel pairs of different intensities… Homogeneity (“HOM”) measures the incidence of pixel pairs of different intensities; thus, as the frequency of pixel pairs with close intensities increases, HOM increases. Correlation (“COR”) measures the intensity correlation between pixel pairs.”) 
As shown above, homogeneity is a measure of the incidence of pixel pairs of different intensities, and therefore, a determination of textural parameters determined by statistical differences between two tissue types (homogeneity). Sadaghi-Naini expand upon this, (Para [0084], “FIG. 5 demonstrates average values of single QUS spectral and textural parameters, obtained for normal and fatty livers, respectively. MBF-Correlation and MBF-Energy demonstrated statistically significant differences between the two tissue types, whereas no significant differences were observed in the mean values of the MBF parameter. Also SS, SS-Homogeneity, SS-Energy, SI, SI-Homogeneity, and SI-Energy showed statistically significant differences between the normal and fatty liver specimens.”) Examiner points to Fig. 5, wherein each of the parameters mentioned above are presented (See below for Fig. 5). 

    PNG
    media_image1.png
    504
    528
    media_image1.png
    Greyscale

Fig. 5 above comprises graphs indicating the homogeneity of two tissue types (fatty and normal liver tissue). The applicants specification discloses (Para [0047], “A probability function indicates the likelihood of each quality for a given location, and the quality with the highest probability is selected.”). 
As shown above, each graph contains a p value indicating the probability of certain pixels occurring at a same offset within an image as disclosed by Sedaghi-Naini (Para [0045], “second-order statistics are computed from a probability function that measures the probability of a pair of pixel values occurring at some offset in an image. This probability function is typically referred to as a “co-occurrence matrix” because it measures the probability of two pixel values co-occurring at the given offset.”) Applicants specification discloses (Para [0047], “The quality determination is performed using a lookup table, fuzzy logic function, programmed function, or matrix function.”), wherein the co-occurrence matrix of Sedaghi-Naini is a matrix function for the determination of probability. This is shown above by the p-values indicating a probability of homogeneity. 


Sadeghi-Naini goes on to teach (Para [0015], “FIG. 3 is an example scatter plot of a linear discriminant analysis function of the mean of effective scatterer diameter (“ESD”) combined with contrast, correlation, homogeneity, and energy parameters of the corresponding parametric map”) 

    PNG
    media_image2.png
    369
    418
    media_image2.png
    Greyscale

Wherein it would be well understood that data falling within the range presented above would have a higher degree of reliability, in that, it would indicate a higher degree of homogeneity. 
As disclosed by Sadeghi-Naini, homogeneity is determined through second order statistical calculations. Sadeghi-Naini expands upon second order statistical calculations (Para [0045], “These second-order statistics can generally be referred to as textural features of an image. The application of textural analysis on the quantitative ultrasound parametric maps, where instrument dependencies are preferably removed via the aforementioned normalization, provides advantageous information for the tissue characterization techniques described later”; (Para [0081], “Textural parameters (e.g., homogeneity, contrast, correlation, and energy) were extracted from the corresponding GLCMs of each QUS parametric map and were subsequently averaged.” Wherein textual parameters demonstrate statistically significant differences between two tissue types, See Figs. 5 and 6A-D) Furthermore, these first and second order statistical calculations are not merely quantitative, but utilized to mitigate variations in instrument settings, ultrasound beam diffraction, and attenuation effects. Sadeghi-Naini teaches (Para [0007], “The present invention overcomes the aforementioned drawbacks by providing systems and method for classifying tissues by analyzing first-order and second-order statistics of quantitative ultrasound parametric maps, in which undesirable variations in textural estimates due to variations in instruments settings, ultrasound beam diffraction, and attenuation effects, are substantially mitigated.”) Wherein, textural parameter measurements comprise (Para [0046], “contrast, energy, homogeneity, or correlation. Alternatively, the second-order statistical measure could include other second-order statistics, including autocorrelation, dissimilarity, GLCM variance, entropy, cluster shade, cluster prominence, and maximum probability.”)
Therefore, first and second order statistical measures are performed on quantitative parametric maps for the monitoring of quality metrics (textural parameters). 
Finally, Sedaghi-Naini teaches (Claim 19, “determining a combination of the computed at least one first-order statistical measure and the computed plurality of second-order statistical measures that is correlated with a desired accuracy of classifying the tissue as being associated with a particular histological state.”) Wherein the computation of statistical measures correlated with a desired accuracy is a determination of a quality metric. 
Applicant argues on p. 8 that Benson fails to teach values with respect to published values, however, prior art must be considered as a whole and not separately, and therefore, Labyed in combination with Sadeghi-Naini and Benson teaches the limitation of values with respect to a published study. It would be obvious to one of ordinary skill in the art to use any relative population when training a classification algorithm. Furthermore, it would be obvious to use a published study, because it is more cost effective than performing a study.  Additionally, there is no sufficient evidence within applicant’s 

Applicant argues on p. 7-8, that due to the discrepancies disclosed above, the prior art of record does not teach to generate first and second panels showing the first and second values, and therefore, claims 14 and 18 are allowable. Applicant also argues that Benson merely teaches a way to show the values for a patient at a location and does not show the values with respect to published values. Examiner respectfully disagrees for the following reasons. 
As stated above, Sadeghi-Naini teaches the statistical classification and characterization of imaged tissues in relation to a database of values from a population as a metric of quality. As rejected in the previous office action, Benson is included to modify the primary reference of Labyed with the displaying of panels for quality metrics determined from a first and second measurement parameter. As stated in MPEP 2141.02(I) (Differences Between Prior Art and Claimed Invention: The Claimed Invention as a Whole Must Be Considered), “In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.” Therefore, the differences between the prior art of record and the argued claim limitations require the prior art of record to be considered as a whole and not separately. The claim limitations discussed above are shown to be obvious by the combined teachings of the prior art of record. 
Applicant argues on p. 8-9, that dependent claims 2-13, 15-17, and 19-20 are allowable due to the discrepancies of the claims from which they depend. Examiner respectfully disagrees for reasons stated above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Labyed (US 2018/0289323), in view of Sadeghi-Naini (US 2016/0120502). 
	

With respect to claim 1, Labyed discloses in at least Fig. 1, a method for parametric ultrasound imaging with an ultrasound scanner, the method comprising:
activating multi-parametric ultrasound imaging of a patient (Para [0013], “Quantitative ultrasound (QUS) is used for screening, diagnosing, monitoring, and/or predicting health conditions…. For example, liver fat fraction is estimated using a multi-parametric approach that combines quantitative parameters extracted from the received signals of different wave phenomena”);
measuring, by the ultrasound scanner, two or more parameters of the multi-parametric ultrasound imaging in response to one instance of the activating (Abstract, “For tissue property estimation with ultrasound, multiple different types of measurements are performed by an ultrasound system, including scatter measurements and shear wave propagation measurements. The tissue property, such as liver fat fraction, is estimated using a combination of these different types of measurements.”); 
generating an image of values of the two or more parameters (Para [0080], “A value or values of the tissue property map to display information. Where the tissue property is measured at different locations, the values of the tissue property may be generated as a color overlay in the region of interest fat fraction and/or degree of fibrosis.” Wherein an image of values is seen to be generated of fat fraction and/or degree of fibrosis, and wherein this is seen as a displayed image of values of two or more parameters); and 
However, Labyed does not disclose displaying a quality indicator for the measuring and a relationship of one or more of the values to a population and the relationship indicating the one or more values for the patient referenced to a spectrum of values for the population.
	In the similar field of systems and methods for classifying and characterizing tissues using first-order and second-order statistics of quantitative ultrasound parametric maps, Sadeghi-Naini discloses in at least Fig. 1, displaying a quality indicator for the measuring and a relationship of one or more of the values (Para [0022], “quantitative ultrasound (“QUS”) parameters such as mid-band fit (“MBF”), spectral slope (“SS”), spectral 0-Mhz intercept (“SI”), spacing among scatterers (“SAS”), effective scatterer diameter (“ESD”), and effective acoustic concentration (“EAC”) can be computed, from which parametric maps associated with the region-of-interest are generated”; (Para [0072], “the display 418 can be used for displaying the parametric maps, and for outputting other information such as data plots or other reports based on statistical measures computed from the parametric maps, including information indicating a characterization of tissues.” Wherein the display of parameteric maps, data plots, and images (as shown in Fig. 2) is seen to indicate the quality of a patients tissue, since, they are generated based on the parameters disclosed in para [0022]) to a population (Para [0062], “These scatter plots illustrate an example in which the quantitative ultrasound data has been obtained from a population of subjects each having different grades of breast tumors”; (Para [0063], “An example of a population of subjects with varying grades of breast cancer is illustrated in FIG. 3.”)
the relationship indicating the one or more values for the patient referenced to a spectrum of values for the population (Para [0055], “To characterize tissue using LDA, the linear discriminant can be trained for the tissue being analyzed. Examples of tissues that can be analyzed include, but are not limited to, tissues in the breast, liver, brain, prostate, kidney, bladder, gallbladder, spleen, cervix, blood vessels, muscle, and bone. This training can be performed in real-time or, preferably, can be performed off-line with the results stored in a feature set database that can be provided during processing”; (Para [0015], “FIG. 3 is an example scatter plot of a linear discriminant analysis function of the mean of effective scatterer diameter (“ESD”) combined with contrast, correlation, homogeneity, and energy parameters of the corresponding parametric map”; (Claim 19, “determining a combination of the computed at least one first-order statistical measure and the computed plurality of second-order statistical measures that is correlated with a desired accuracy of classifying the tissue as being associated with a particular histological state.” Wherein the computation of statistical measures correlated with a desired accuracy is a determination of a quality metric) 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified multi-parametric ultrasound method of Labyed, with a known technique (the computation of first and second order statistical parameters for the determination of quality, comprising the correlation of tissue types to a population of tissue data within a database)  to obtain a predictable result (obtaining a desired accuracy of tissue diagnosis) as disclosed by Sadeghi-Naini. It would be obvious for one of ordinary skill in the art to optimize tissue 
	It would be obvious for one of ordinary skill in the art to seek to optimize tissue classification accuracy of an algorithm for proper diagnosis of tissue, and therefore, reducing false positives or negatives as well as invasive procedures for confirmation of diagnosis  (Claim 19, “determining a combination of the computed at least one first-order statistical measure and the computed plurality of second-order statistical measures that is correlated with a desired accuracy of classifying the tissue as being associated with a particular histological state.”) as disclosed by Sadeghi-Naini.

Claims 3-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Labyed (US 2018/0289323), in view of Sadeghi-Naini (US 2016/0120502), and further in view of Benson (US 9,468,421). 

With respect to claim 3, Labyed discloses in at least Fig. 1, the method of claim 1 wherein measuring comprises interleaving scanning in a first sequence corresponding to a first one of the two or more parameters with scanning in a second sequence corresponding to a second one of the two or more parameters (Para [0068], “For flow or Doppler imaging and for shear imaging, a sequence of scans along the same line or lines is used. In Doppler imaging, the sequence may include multiple beams along a same scan line before scanning an adjacent scan line. For shear imaging, scan or frame interleaving may be used (i.e., scan the entire region before scanning again). Line or group of line interleaving may be used. In alternative embodiments, the transmit beamformer 12 generates a plane wave or diverging Wherein measuring is seen to comprise an interleaving scanning in a first and second sequence corresponding to a first and second of the two parameters)

With respect to claim 4, Labyed discloses in at least Fig. 1, the method of claim 1 wherein measuring comprises measuring in quantitative ultrasound and in acoustic radiation force ultrasound (Para [0022], “To measure the scatter, the ultrasound scanner scans the tissue with ultrasound. A sequence of transmit and receive events is performed to acquire the signals to estimate the quantitative ultrasound scatter parameters”; (Para [0069], “Electrical waveforms for acoustic radiation force impulses are generated. In alternative embodiments, a different transmit beamformer is provided for generating the impulse excitation. The transmit beamformer 12 causes the transducer 14 to generate pushing pulses or acoustic radiation force pulses.” Wherein measuring is seen to comprise measuring in quantitative ultrasound and acoustic radiation force ultrasound)

With respect to claim 5, Labyed discloses in at least Fig. 1, the method of claim 1 wherein measuring comprises measuring the two or more parameters for a liver of the patient (Para [0004], “An ultrasound-based technique to quantify liver fat may advance clinical care”; (Para [0047], “The fat fraction of the liver, breast, or other tissue is diagnostically useful. The fat fraction in a liver of the patient assists in diagnosis of NAFLD.”), and wherein the two or more parameters comprise levels of fibrosis, inflammation, and fat fraction of the liver of the patient (Para [0080], “For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of the tissue property, such as fat fraction and/or degree of fibrosis.”) 

With respect to claim 6, Labyed discloses in at least Fig. 1, the method of claim 1 wherein measuring comprises measuring the two or more parameters for each of multiple locations in the patient (Para [0080], “Where the tissue property is measured at different locations, the values of the tissue property may be generated as a color overlay in the region of interest in B-mode images…. The tissue property information is presented for one or more locations of the region of interest without being in a separate two or three-dimensional representation, such as where the user selects a location and the ultrasound scanner then presents the tissue property for that location.”), and wherein generating the image comprises generating the image representing spatial distributions of the two or more parameters (Para [0082], “The two-dimensional images represent spatial distribution in an area. The three-dimensional representations are rendered from data representing spatial distribution in a volume.” Wherein an image representing the spatial distributions of two or more parameters is seen to be generated)

With respect to claim 7, Labyed discloses in at least Fig. 1, the method of claim 1.
However, Labyed does not disclose wherein displaying the quality indicator comprises displaying the quality indicator as a map representing quality as a function of location.
In the similar field of visualization of associated information in ultrasound shear wave imaging, Benson discloses in at least Fig. 1, wherein displaying the quality indicator comprises displaying the quality indicator as a map representing quality as a function of location (Col. 10, lines 29-33, “The quality, maximum displacement, time of travel, or other information for the location is used to determine the position of the indicator 68. The indicator 68 shows the value for the information associated with the selected location.” Wherein the quality indicator is seen to be a function of location)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the multi-parametric ultrasound method of Labyed with a quality metric determined from a displacement profile, magnitude, and/or characteristic of ultrasound data used to determine the data’s accuracy as disclosed by Benson. 


With respect to claim 8, Labyed discloses in at least Fig. 1, the method of claim 1. 
However, Labyed does not disclose wherein displaying the quality indicator comprises displaying the quality indicator comprising a region of interest quality, an acquisition quality, and a measurement consistency quality.
In the similar field of visualization of associated information in ultrasound shear wave imaging, Benson discloses in at least Fig. 1, wherein displaying the quality indicator comprises displaying the quality indicator comprising a region of interest quality, an acquisition quality, and a measurement consistency quality (Col. 13, lines 19-21, “The processor 18 may be configured to determine a quality of the shear wave imaging in the region. Tissue may be fluid tissue or solid tissue. The quality may indicate to what extent the shear wave information should be trusted or is accurate.” Wherein the quality metric is seen to be a value of overall image quality for determining the accuracy of a generated image)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the multi-parametric ultrasound method of Labyed with a quality metric determined from a displacement profile, magnitude, and/or characteristic of ultrasound data used to determine the data’s accuracy as disclosed by Benson. 
The motivation being (Col. 3, lines 1-9, “To assist the user in distinguishing between poor shear detection and tissue characteristic…. This additional information may assist in diagnosis of tissue type or avoid reliance on unreliable shear data.”) as disclosed by Benson.

With respect to claim 9, Labyed discloses in at least Fig. 1, the method of claim 1. 
wherein generating the image comprises generating the image with two different spatial representations of the two or more parameters, and wherein displaying comprises displaying the quality indicator and/or the relationship as part of the image.
In the similar field of visualization of associated information in ultrasound shear wave imaging, Benson discloses in at least Figs. 3A-D, 5A-D, and 7, wherein generating the image comprises generating the image with two different spatial representations of the two or more parameters, and wherein displaying comprises displaying the quality indicator and/or the relationship as part of the image (Col. 13, lines 43-47, “For example, a quality, maximum displacement, and/or travel time images are displayed at a same time as the shear wave velocity. Each is generated as a color overlay in the region of interest in B-mode images, such as shown in FIGS. 3B-D and FIGS. 5B-D”; (Col. 13, lines 49-53, “For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of values of the quality, displacement, travel time, or other variable related to the shear wave measurements. FIG. 7 shows an example.” Examiner takes the claim as or, and thus, cites a teaching of displaying the quality indicator, wherein the quality indicator is shown to be displayed with two or more different spatial representations of the two or more parameters)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the multi-parametric ultrasound method of Labyed with a quality metric determined from a displacement profile, magnitude, and/or characteristic of ultrasound data used to determine the data’s accuracy as disclosed by Benson. 
The motivation being (Col. 3, lines 1-9, “To assist the user in distinguishing between poor shear detection and tissue characteristic…. This additional information may assist in diagnosis of tissue type or avoid reliance on unreliable shear data.”) as disclosed by Benson.

the method of claim 1.
However, Labyed, as modified by Benson, does not disclose wherein displaying comprises displaying the relationship of the value of one of the two or more parameters on a histologic grading of the population.
In the similar field of systems and methods for classifying and characterizing tissues using first-order and second-order statistics of quantitative ultrasound parametric maps, Sadeghi-Naini discloses in at least Fig. 1, wherein displaying comprises displaying the relationship of the value of one of the two or more parameters on a histologic grading of the population (Para [0062], “These scatter plots illustrate an example in which the quantitative ultrasound data has been obtained from a population of subjects each having different grades of breast tumors. The axes of the scatter plots define the plane of the canonical discriminant functions acquired. FIG. 2A corresponds to using only the means of MBF, SS, SI, and SAS; FIG. 2B corresponds to using only the CON, ENE, HOM, and COR of MBF, SS, SI, and SAS; and FIG. 2C corresponds to using both the means and CON, ENE, HOM, and COR of MBF, SS, SI, and SAS”; (Para [0063], “An example of one-dimensional scatter plot of a linear discriminant function computed using the mean and CON, ENE, HOM, and COR of a single parametric map, the ESD, for a population of subjects with varying grades of breast cancer is illustrated in FIG. 3.” Wherein Fig. 3 is seen to be a histological grading of a population, and wherein CON, ENE, HOM, and COR are seen to be two or more parameters, also see Figs. 5 and 6A-D)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified multi-parametric ultrasound method of Labyed, in view of Benson with a displayed histological representation based on the relationship of two or more measured parameters from a population of subjects with differing grades of breast tumors as disclosed by Sadeghi-Naini. 


With respect to claim 11, the modified method of Labyed discloses, the method of claim 1.
However, Labyed in view of Benson does not disclose wherein displaying comprises displaying the relationship of the value of one of the two or more parameters as a probability of membership based on the population.
In the similar field of systems and methods for classifying and characterizing tissues using first-order and second-order statistics of quantitative ultrasound parametric maps, Sadeghi-Naini discloses in at least Fig. 1, wherein displaying comprises displaying the relationship of the value of one of the two or more parameters as a probability of membership based on the population (Para [0062], “These scatter plots illustrate an example in which the quantitative ultrasound data has been obtained from a population of subjects each having different grades of breast tumors. The axes of the scatter plots define the plane of the canonical discriminant functions acquired. FIG. 2A corresponds to using only the means of MBF, SS, SI, and SAS; FIG. 2B corresponds to using only the CON, ENE, HOM, and COR of MBF, SS, SI, and SAS; and FIG. 2C corresponds to using both the means and CON, ENE, HOM, and COR of MBF, SS, SI, and SAS”; (Para [0063], “An example of one-dimensional scatter plot of a linear discriminant function computed using the mean and CON, ENE, HOM, and COR of a single parametric map, the ESD, for a population of subjects with varying grades of breast cancer is illustrated in FIG. 3.” Wherein Fig. 2A-D, 5, and 6A-D are seen to be the displayed probability of membership based on a population, and wherein CON, ENE, HOM, and COR are seen to be two or more parameters, also see Figs. 5 and 6A-D)

	The motivation being (Para [0006], “for classifying tissues as being associated with particular histological states using ultrasound, but without the limitations in accuracy that are associated with analyzing B-mode images. Advantageously, such systems and methods would be capable of classifying tissues based on histological states including both general classifications (e.g., normal, cancerous) and subtype classifications (e.g., tumor grade, liver fibrosis stage).”) as disclosed by Sadeghi-Naini.

With respect to claim 12, the modified method of Labyed in view of Benson discloses, the method of claim 1.
However, Labyed in view of Benson does not disclose wherein displaying comprises displaying the relationship to the population based on published study for the population.
In the similar field of systems and methods for classifying and characterizing tissues using first-order and second-order statistics of quantitative ultrasound parametric maps, Sadeghi-Naini discloses in at least Fig. 1, wherein displaying comprises displaying the relationship to the population based on published study for the population (Para [0062], “These scatter plots illustrate an example in which the quantitative ultrasound data has been obtained from a population of subjects each having different grades of breast tumors. The axes of the scatter plots define the plane of the canonical discriminant functions acquired. FIG. 2A corresponds to using only the means of MBF, SS, SI, and SAS; FIG. 2B corresponds to using only the CON, ENE, HOM, and COR of MBF, SS, SI, and SAS; and FIG. 2C corresponds to using both the means and CON, ENE, HOM, and COR of MBF, SS, SI, and SAS”; (Para Wherein Fig. 2A-D, 5, and 6A-D are seen to be the displayed relationship of two or more parameters based on a population, and wherein CON, ENE, HOM, and COR are seen to be two or more parameters, also see Figs. 5 and 6A-D)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified multi-parametric ultrasound method of Labyed, in view of Benson with a displayed probability of membership based on the relationship of two or more measured parameters from a population of subjects with differing grades of breast tumors as disclosed by Sadeghi-Naini. 
	The motivation being (Para [0006], “for classifying tissues as being associated with particular histological states using ultrasound, but without the limitations in accuracy that are associated with analyzing B-mode images. Advantageously, such systems and methods would be capable of classifying tissues based on histological states including both general classifications (e.g., normal, cancerous) and subtype classifications (e.g., tumor grade, liver fibrosis stage).”) as disclosed by Sadeghi-Naini.

With respect to claim 13, Labyed discloses in at least Fig. 1, the method of claim 1, wherein measuring comprises measuring for a location in the patient, wherein generating the image comprises generating the image as showing the values in a graph, colorization, and/or alphanumeric text, and wherein displaying comprises displaying the quality indicator as a bar of quality levels (Para [0080], “For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of the tissue property, such as fat fraction and/or degree of fibrosis.” Examiner takes the claim as or, and thus, cites a teaching of values in a graph, wherein the graph is seen to be displayed with measured values within a location in a patient)
 the quality indicator as a bar of quality levels.
In the similar field of visualization of associated information in ultrasound shear wave imaging, Benson discloses in at least Fig. 1, the quality indicator as a bar of quality levels (Col. 10, lines 17-21, “The other information is represented by one or more scales 66. Each scale is a range of values for a given type of information. For example, one scale 66 is for time of travel, another scale 66 is for maximum displacement, and another scale 66 is for quality.”) 

    PNG
    media_image3.png
    453
    555
    media_image3.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the multi-parametric ultrasound method of Labyed with a quality metric determined from a displacement profile, magnitude, and/or characteristic of ultrasound data used to determine the data’s accuracy and displayed as a bar as disclosed by Benson. 
	The motivation being (Col. 3, lines 1-9, “To assist the user in distinguishing between poor shear detection and tissue characteristic…. This additional information may assist in diagnosis of tissue type or avoid reliance on unreliable shear data.”) as disclosed by Benson. 

a system for parametric ultrasound medical imaging, the system comprising: 
a transducer (Para [0007], “In a second aspect, a system is provided for tissue property estimation. A beamformer is configured to transmit and receive sequences of pulses in a patient with a transducer.”); 
a beamformer configured to scan tissue in a patient, with the transducer, the scan being for first and second types of the parametric ultrasound medical imaging (Para [0067], “The transmit and receive beamformers 12, 16 form a beamformer used to transmit and receive using the transducer 14. Sequences of pulses are transmitted and responses received based on operation or configuration of the beamformer. The beamformer scans for measuring scatter, shear wave, and/or ARFI parameters.” Wherein measuring scatter is seen as a first type of parametric ultrasound imaging and measuring shear wave is seen as a second type of parametric ultrasound imaging); 
an image processor (18) configured to estimate a first value for the first type and a second value for the second type from the scan (Para [0077], “The image processor 18 is configured to estimate a value for the tissue property from a combination of different types of parameters. For example, a measured scatter parameter and a measured shear wave parameter are used.” Wherein the scatter parameter is seen as a first value type and the shear wave parameter is seen as a second value type)
While Labyed teaches a processor with the estimation of a first and second value with corresponding types (Paragraph 0077), Labyed is silent regarding, an image processor configured to estimate a first value for the first type and a second value for the second type from the scan to determine first and second indicators of quality of the estimates of the first and second values, generate first and second panels showing the first and second values, respectively, to published values for grades of disease states…
to determine first and second indicators of quality of the estimates of the first and second values, generate first and second panels showing the first and second values, respectively, with respect to and distinguished from published values for grades of disease states, and 
a display configured to display the first and second values, the first and second indicators, and the first and second panels.
In the similar field of visualization of associated information in ultrasound shear wave imaging, Benson discloses in at least Fig. 1, to determine first and second indicators of quality of the estimates of the first and second values (Col. 13, lines 21-28, “The quality may indicate to what extent the shear wave information should be trusted or is accurate. The quality is based on at least one parameter. For example, the quality is based on values for one or more characteristics of the displacement profile. The signal-to-noise ratio and the maximum displacement are two such characteristics. Other information, such as a statistic of other data, may be used in the quality parameter.” Wherein the quality metric is seen to be calculated for more than one parameter, and thus, seen to determine a first and second indicator of quality); and 
a display configured to display the first and second values, the first and second indicators, and the first and second panels (Col. 13, lines 48-53, “The processor 18 may be configured to generate other displays. For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of values of the quality, displacement, travel time, or other variable related to the shear wave measurements. FIG. 7 shows an example.” Wherein Fig. 7 shows a first and second indicator and first and second panels) 

    PNG
    media_image3.png
    453
    555
    media_image3.png
    Greyscale


Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the multi-parametric ultrasound system of Labyed with a quality metric determined from a first and second measurement parameter as disclosed by Benson. 
	The motivation being (Col. 3, lines 1-9, “To assist the user in distinguishing between poor shear detection and tissue characteristic…. This additional information may assist in diagnosis of tissue type or avoid reliance on unreliable shear data.”) as disclosed by Benson. 
	Labyed, as modified by Benson, is silent regarding published values for grades of disease states. 
In the similar field of systems and methods for classifying and characterizing tissues using first-order and second-order statistics of quantitative ultrasound parametric maps, Sadeghi-Naini discloses in at least Fig. 1, published values for grades of disease states (Para [0062], “These scatter plots illustrate an example in which the quantitative ultrasound data has been obtained from a population of subjects each having different grades of breast tumors”; (Para [0063], “An example of one-dimensional scatter plot of a linear discriminant function computed using the mean and CON, ENE, HOM, and COR of a single a population of subjects with varying grades of breast cancer is illustrated in FIG. 3.” Wherein the scatter plots are seen to show )
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified multi-parametric ultrasound system of Labyed, in view of Benson with ultrasound data obtained from a population of subjects with differing grades of breast tumors as disclosed by Sadeghi-Naini. 
	The motivation being (Para [0006], “for classifying tissues as being associated with particular histological states using ultrasound, but without the limitations in accuracy that are associated with analyzing B-mode images. Advantageously, such systems and methods would be capable of classifying tissues based on histological states including both general classifications (e.g., normal, cancerous) and subtype classifications (e.g., tumor grade, liver fibrosis stage).”) as disclosed by Sadeghi-Naini.

With respect to claim 15, Labyed discloses in at least Fig. 1, the system of claim 14 wherein the tissue in the patient comprises a liver, and wherein the first and second types comprise two or more of fibrosis, inflammation, and fat fraction (Para [0003], “Fat fraction in the liver or other tissues, such as breast tissue, and/or other tissue properties (e.g., degree of fibrosis) provide diagnostically useful information.” Wherein fat fraction is seen as the first type, and fibrosis is seen as the second type) 

With respect to claim 16, Labyed discloses in at least Fig. 1, the system of claim 14.
However, Labyed does not disclose wherein the display is configured to display an image showing the first value as part of a first representation of the tissue for the first type and the second value as part of a second representation of the tissue for the second type, and the image showing one or both of (1) the first and second indicators of the quality and (2) the first and second panels.
wherein the display is configured to display an image showing the first value as part of a first representation of the tissue for the first type and the second value as part of a second representation of the tissue for the second type, and the image showing one or both of (1) the first and second indicators of the quality (Col. 13, lines 21-28, “The quality may indicate to what extent the shear wave information should be trusted or is accurate. The quality is based on at least one parameter. For example, the quality is based on values for one or more characteristics of the displacement profile. The signal-to-noise ratio and the maximum displacement are two such characteristics. Other information, such as a statistic of other data, may be used in the quality parameter.” Wherein the quality metric is seen to be calculated for more than one parameter, and thus, seen to determine a first and second indicator of quality) and (2) the first and second panels (Col. 13, lines 48-53, “The processor 18 may be configured to generate other displays. For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of values of the quality, displacement, travel time, or other variable related to the shear wave measurements. FIG. 7 shows an example.” Wherein Fig. 7 shows a first and second indicator and first and second panels)

    PNG
    media_image3.png
    453
    555
    media_image3.png
    Greyscale


	The motivation being (Col. 3, lines 1-9, “To assist the user in distinguishing between poor shear detection and tissue characteristic…. This additional information may assist in diagnosis of tissue type or avoid reliance on unreliable shear data.”) as disclosed by Benson. 

With respect to claim 18, Labyed discloses in at least Fig. 1, a method for parametric ultrasound imaging with an ultrasound scanner, the method comprising:
measuring, by the ultrasound scanner, a first tissue property and a second tissue property of a tissue of the patient (Abstract, “For tissue property estimation with ultrasound, multiple different types of measurements are performed by an ultrasound system, including scatter measurements and shear wave propagation measurements. The tissue property, such as liver fat fraction, is estimated using a combination of these different types of measurements.”);
generating an image showing the first and second tissue properties of the tissue (Para [0080], “A value or values of the tissue property map to display information. Where the tissue property is measured at different locations, the values of the tissue property may be generated as a color overlay in the region of interest in B-mode images. The shear wave velocity and tissue property data may be combined as a single overlay on one B-mode image. Alternatively, the value of the tissue property is displayed as text or a numerical value adjacent or overlaid on a B-mode or shear wave imaging image. The image processor 18 may be configured to generate other displays. For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of the tissue property, such as fat fraction and/or degree of fibrosis.” Wherein an image of values is seen to be generated of fat fraction and/or degree of fibrosis, and wherein this is seen as a displayed image of values of two or more parameters); 
However, Labyed does not disclose displaying first and second indicators of reliability of the measuring of the first and second tissue properties, respectively; and 
displaying first and second indicators of the measuring of the first and second tissue properties with respect to population statistics, respectively.
In the similar field of visualization of associated information in ultrasound shear wave imaging, Benson discloses in at least Fig. 1, displaying first and second indicators of reliability of the measuring of the first and second tissue properties, respectively (Col. 9, lines 46-55, “In act 44, other information is displayed…. In act 44, the displacement, the maximum displacement, the time of travel, and/or the quality of act 42 is displayed. The quality may be derived from one or more variables, such as the quality being based on the displacement (e.g., maximum and signal-to-noise ratio).” Wherein a quality metric is seen to be displayed, and wherein the quality metric is seen to be derived from the relationship of one or more measured variables)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the multi-parametric ultrasound method of Labyed with a quality metric determined from a displacement profile, magnitude, and/or characteristic of ultrasound data used to determine the data’s accuracy as disclosed by Benson. 
	The motivation being (Col. 3, lines 1-9, “To assist the user in distinguishing between poor shear detection and tissue characteristic…. This additional information may assist in diagnosis of tissue type or avoid reliance on unreliable shear data.”) as disclosed by Benson. 
	
In the similar field of systems and methods for classifying and characterizing tissues using first-order and second-order statistics of quantitative ultrasound parametric maps, Sadeghi-Naini discloses in at least displaying a quality indicator for the measuring and a relationship of one or more of the values (Para [0022], “quantitative ultrasound (“QUS”) parameters such as mid-band fit (“MBF”), spectral slope (“SS”), spectral 0-Mhz intercept (“SI”), spacing among scatterers (“SAS”), effective scatterer diameter (“ESD”), and effective acoustic concentration (“EAC”) can be computed, from which parametric maps associated with the region-of-interest are generated”; (Para [0072], “he display 418 can be used for displaying the parametric maps, and for outputting other information such as data plots or other reports based on statistical measures computed from the parametric maps, including information indicating a characterization of tissues.” Wherein the display of parameteric maps, data plots, and images (as shown in Fig. 2) is seen to indicate the quality of a patients tissue, since, they are generated based on the parameters disclosed in para [0022]) to a population (Para [0062], “These scatter plots illustrate an example in which the quantitative ultrasound data has been obtained from a population of subjects each having different grades of breast tumors”; (Para [0063], “An example of one-dimensional scatter plot of a linear discriminant function computed using the mean and CON, ENE, HOM, and COR of a single parametric map, the ESD, for a population of subjects with varying grades of breast cancer is illustrated in FIG. 3.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified multi-parametric ultrasound method of Labyed, in view of Benson with ultrasound data obtained from a population of subjects with differing grades of breast tumors as disclosed by Sadeghi-Naini. 
	The motivation being (Para [0006], “for classifying tissues as being associated with particular histological states using ultrasound, but without the limitations in accuracy that are associated with analyzing B-mode images. Advantageously, such systems and methods would be capable of classifying tissues based on histological states including both general classifications (e.g., normal, 
With respect to claim 19, Labyed discloses in at least Fig. 1, the method of claim 18 further comprising activating scanning of the patient, the one instance of activating providing for measuring both the first and second tissue properties without further activation (Para [0033], “The shear wave parameter may be measured at different locations. The measurement may be based on tissue displacement to one or a single pushing pulse” Wherein the measurement of two or more parameters is seen to be derived from a single pushing pulse of the transducer); (Para [0044], “One or more measures of a same type are used. For a given measure, a single instance, average, or distribution (e.g., standard deviation over time, duration, frequency, angle, and/or space) are performed. Any number of the same or different types of measures may be performed”; (Para [0080], “A value or values of the tissue property map to display information. Where the tissue property is measured at different locations, the values of the tissue property may be generated as a color overlay in the region of interest in B-mode images. The shear wave velocity and tissue property data may be combined as a single overlay on one B-mode image. Alternatively, the value of the tissue property is displayed as text or a numerical value adjacent or overlaid on a B-mode or shear wave imaging image. The image processor 18 may be configured to generate other displays. For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of the tissue property, such as fat fraction and/or degree of fibrosis.” Wherein the measurement is seen to be performed by the activation of the scanning of a patient, wherein an image of values is seen to be generated of fat fraction and/or degree of fibrosis without further activation, wherein this is seen as a displayed image of values of two or more parameters)

With respect to claim 20, Labyed discloses in at least Fig. 1, the method of claim 18 wherein the first tissue property comprises fibrosis, and the second tissue property comprises fat fraction (Para Wherein fat fraction is seen as a first tissue property, and fibrosis is seen as a second tissue property)

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Labyed (US 2018/0289323), in view of Benson (US 9,468,421), in view of Sadeghi-Naini (US 2016/0120502), and further in view of Freiburger (US 2015/0272547). 

With respect to claim 2, Labyed discloses in at least Fig. 1, the method of claim 1, wherein measuring comprises measuring for the two or more parameters in response to the single trigger input (Para [0033], “The shear wave parameter may be measured at different locations. The measurement may be based on tissue displacement to one or a single pushing pulse” Wherein the measurement of two or more parameters is seen to be derived from a single pushing pulse of the transducer); (Para [0044], “One or more measures of a same type are used. For a given measure, a single instance, average, or distribution (e.g., standard deviation over time, duration, frequency, angle, and/or space) are performed. Any number of the same or different types of measures may be performed”; (Para [0080], “A value or values of the tissue property map to display information. Where the tissue property is measured at different locations, the values of the tissue property may be generated as a color overlay in the region of interest in B-mode images. The shear wave velocity and tissue property data may be combined as a single overlay on one B-mode image. Alternatively, the value of the tissue property is displayed as text or a numerical value adjacent or overlaid on a B-mode or shear wave imaging image. The image processor 18 may be configured to generate other displays. For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of the tissue property, such as fat fraction and/or degree of fibrosis.” Wherein an image of values is seen to be generated of fat fraction and/or degree of fibrosis, and wherein this is seen as a displayed image of values of two or more parameters)
However, the modified method Labyed in view of Saghi-Naini and Benson does not disclose wherein activating comprises entering, by a user, a single trigger input. 
In the similar field of acquisition control for elasticity ultrasound imaging, Freiberger discloses wherein activating comprises entering, by a user, a single trigger input (Para [0023], “For one-shot elasticity imaging (i.e., acquire a single elasticity image in response to user activation), the motion is determined in response to user activation or other trigger of the elasticity scan. For example, a trigger button is depressed.”) 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified multi-parametric ultrasound method of Labyed, in view of Benson, in view of Sadeghi-Naini with the activation of a scan by a user with a single trigger input as disclosed by Freiberger. 
The motivation being (Para [0014], “The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an “update” control).”

With respect to claim 17, the modified method of Labyed in view of Sadeghi-Naini and Benson discloses, the system of claim 14 further comprising a user interface, wherein the beamformer is configured to scan for both the first and second types (Para [0067], “The transmit and receive beamformers 12, 16 form a beamformer used to transmit and receive using the transducer 14. Sequences of pulses are transmitted and responses received based on operation or configuration of the beamformer. The beamformer scans for measuring scatter, shear wave, and/or ARFI parameters.” Wherein measuring scatter is seen as a first type of parametric ultrasound imaging and shear wave is seen as a second type of parametric ultrasound imaging); 
However, the modified method of Labyed in view of Saghi-Naini and Benson  does not disclose a single activation on the user interface.
In the similar field of acquisition control for elasticity ultrasound imaging, Freiberger discloses a single activation on the user interface (Para [0023], “For one-shot elasticity imaging (i.e., acquire a single elasticity image in response to user activation), the motion is determined in response to user activation or other trigger of the elasticity scan. For example, a trigger button is depressed.” Wherein the trigger is seen as a user interface) 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified multi-parametric ultrasound method of Labyed, in view of Benson, in view of Sadeghi-Naini with the activation of a scan by a user with a single trigger input as disclosed by Freiberger. 
The motivation being (Para [0014], “The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an “update” control).”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793